[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 07-11887                 SEPTEMBER 12, 2007
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK


                  D. C. Docket No. 06-00157-CR-ORL-22-DAB

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                      versus

CYNTHIA LATREASE JOHNSON,

                                                       Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 12, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Cynthia Latrease Johnson appeals her 97-month sentence, imposed

following her guilty plea, for possessing with intent to distribute 5 grams or more

of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(iii),
conspiracy to possess with intent to distribute 50 grams or more of crack cocaine,

in violation of 21 U.S.C. §§ 846 & 841(b)(1)(A)(iii), and possessing with intent to

distribute 50 grams or more of crack cocaine, in violation of 21 U.S.C. §§

841(a)(1) & (b)(1)(A)(iii). On appeal, Johnson argues that the district court treated

the Sentencing Guidelines range of 97 to 121 months’ imprisonment as mandatory

and imposed an unreasonable sentence, which did not reflect the court’s expressed

concerns about the disparity between sentences for comparable amounts of crack

cocaine and powder cocaine. She also contends the district court failed to consider

mitigating facts such as her limited criminal history, her limited role in the instant

offenses, and that she is responsible for her five children. After careful review, we

affirm.

      This Court has held that “[i]n reviewing the ultimate sentence imposed by

the district court for reasonableness, we consider the final sentence, in its entirety,

in light of the § 3553(a) factors.” United States v. Martin, 455 F.3d 1227, 1237

(11th Cir. 2006) (citation omitted).       In determining whether a sentence is

reasonable, the district court should be guided by the § 3553(a) factors. United

States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).           Section 3553(a)

provides that district courts must consider, inter alia, (1) the applicable guideline

range; (2) the nature and circumstances of the offense; (3) the history and



                                          2
characteristics of the defendant; (4) the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (5) the need for adequate deterrence; (6) protection of

the public; and    (7) the need to avoid unwarranted sentencing disparities.       18

U.S.C. § 3553(a)(1)-(6).

      A district court need not explicitly consider every single § 3553(a) factor in

order for the sentence to be reasonable. See United States v. Scott, 426 F.3d 1324,

1329-30 (11th Cir. 2005). Rather, “an acknowledgment by the district court that it

has considered the defendant’s arguments and the factors in section 3553(a) is

sufficient under Booker.” United States v. Talley, 431 F.3d 784, 786 (11th Cir.

2005). In United States v. Rita, 551 U.S. __, 127 S. Ct. 2456 (2007), the Supreme

Court recently held that, in reviewing sentences for reasonableness under 18

U.S.C. § 3553(a), a federal appellate court may apply a presumption of

reasonableness to a district court sentence that is within the Guidelines range and

reflects a proper application of the Guidelines. Id. at 2463; 127 S.Ct. at 2463-68.

After the Rita decision, this Court noted that this circuit does not “presume

reasonable a sentence within the properly calculated Guidelines range.” United

States v. Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007) (citation omitted).

Instead, this Court has held that a within-range sentence may ordinarily be



                                          3
expected to be reasonable, but it is not reasonable per se. Talley, 431 F.3d at 786-

88.   Moreover, “the party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both that record and

the factors in section 3553(a).” Id. at 788.

      Although the Sentencing Guidelines are advisory, a district court must still

calculate the correct Guidelines range, and in so doing it “may not disregard

individual Guidelines or construe them in a manner inconsistent with Congress’s

intent as expressed in the Guidelines, even if the ultimate range based on those

Guidelines is advisory in nature.” United States v. Pope, 461 F.3d 1331, 1337

(11th Cir. 2006).      Notably, we have expressly held that a district court’s

disagreement with the penalties for crack cocaine offenders relative to powder

cocaine offenders is not a proper basis upon which to depart from a properly

calculated Guidelines range under 18 U.S.C. § 3553(a). Id. at 1336 (citing United

States v. Williams, 456 F.3d 1353 (11th Cir. 2006)).

      In the instant case, our review of the transcript from the sentencing hearing

makes clear that the district court understood the Sentencing Guidelines to be

advisory only. Indeed, on numerous occasions, the district court expressly stated

that the Guidelines were advisory, noting that it had considered the “advisory

sentencing guidelines” in determining the sentence and that the “advisory



                                           4
sentencing guidelines” treat crack cocaine differently from powder cocaine. After

making the latter observation, the court correctly noted that our decision in

Williams precluded it from reducing Johnson’s sentence based only on a

disagreement behind the policy of the powder versus crack cocaine disparity. See
456 F.3d at 1369.

      The record also shows that the district court adequately considered the

§ 3553(a) factors.     The sentence imposed in this case was the lowest possible

sentence under the Guidelines, and Johnson admits that the sentencing range was

properly calculated.     Therefore, this Court expects such a sentence to be

reasonable, and Johnson bears the burden of establishing that it is not. Talley, 431
F.3d at 786-88.

      Here, Johnson has not met her burden.         At the sentencing hearing, the

district court elicited input from both parties regarding mitigating factors. Johnson

requested a sentence below the Guidelines range, citing her short criminal record

and noting that she is a single mother of five children. Following this request for a

lower sentence and hearing the arguments from both sides, the district court

specifically acknowledged taking the § 3553(a) factors into consideration. The

court found that Johnson’s 97-month sentence was “sufficient but not greater than

necessary to comply with the statutory purposes of sentencing.”



                                          5
      On this record, Johnson has not shown that her sentence is unreasonable in

the light of both the record and the factors in section 3553(a). Accordingly, we

affirm.

      AFFIRMED.




                                       6